People v Dasney (2015 NY Slip Op 02043)





People v Dasney


2015 NY Slip Op 02043


Decided on March 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2015

Tom, J.P., Friedman, Renwick, Manzanet-Daniels, Kapnick, JJ.


13814 5373/11

[*1] The People of the State of New York, Respondent,
vMurdaline Dasney, Defendant-Appellant.


Kirkland & Ellis, LLP, New York (Shireen Barday of counsel), and Scott A. Rosenberg, The Legal Aid Society, New York (Svetlana M. Kornfeind of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank A. Cavanagh of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered October 22, 2012, convicting defendant, after a jury trial, of attempted assault in the first degree and assault in the second degree, and sentencing her to concurrent terms of five years and three years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports the conclusion that although intoxicated, defendant had the intent to cause serious physical injury when she stabbed the victim in the chest. The circumstances of the crime were indicative of a deliberate attack. Moreover, immediately after the stabbing defendant engaged in purposeful efforts to cover up the crime, which provided additional support for the conclusion that defendant's intoxication did not render her incapable of forming the requisite intent (see e.g. People v Sanchez, 298 AD2d 130 [1st Dept 2002], lv denied 98 NY2d 771 [2002]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2015
CLERK